Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,271,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of May 24, 2021.  Claims 1, 10, 16 are amended.  Claims 2 and 17 are cancelled.  Claim 21 is newly added. Claims 1, 3-16, 18-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 24, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 102(b) as being anticipated by Wonderley (U.S. Patent No. 5,417,704) have been fully considered and are persuasive in combination with the amendments to the claims.  The rejections of claims 1-20 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Ludomir A. Budzyn (Reg. No. 40,540) on June 4, 2021.
The application has been amended as follows: 
In the claims:
In claim 1, line 16, after “is provided”, the phrase --and which is--has been inserted.
In claim 21, line 2, after “is provided”, the phrase --and which is--has been inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Wonderley fails to disclose the surgical knife safety handle the features as claimed and in particular having a handle body having a longitudinal axis, an open distal end, and an open passageway extending proximally within the handle body from said open distal end,” in combination with “wherein a portion of said guard between said distal and proximal portions being located within said open passageway of said handle body with said guard in the retracted position.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771